              1   KEKER, VAN NEST & PETERS LLP
                  MICHELLE YBARRA - # 260697
              2   mybarra@keker.com
                  JUSTINA SESSIONS - # 270914
              3   jsessions@keker.com
                  SOPHIE HOOD - # 295881
              4   shood@keker.com
                  PHILIP J. TASSIN - # 287787
              5   ptassin@keker.com
                  DIVYA MUSINIPALLY - # 316114
              6   dmusinipally@keker.com
                  633 Battery Street
              7   San Francisco, CA 94111-1809
                  Telephone:     415 391 5400
              8   Facsimile:     415 397 7188

              9   Attorneys for Plaintiffs
                  ESSENTIAL ACCESS HEALTH, INC. and
             10   MELISSA MARSHALL, M.D.

             11                               UNITED STATES DISTRICT COURT

             12                              NORTHERN DISTRICT OF CALIFORNIA

             13                                      OAKLAND DIVISION

             14   ESSENTIAL ACCESS HEALTH, INC.;                  Case No. 4:19-cv-01195-YGR
                  MELISSA MARSHALL, M.D.,
             15                                                   NOTICE OF APPEARANCE OF
                               Plaintiffs,                        JUSTINA SESSIONS
             16
                        v.
             17                                                   Judge:     Hon. Yvonne Gonzalez Rogers
                  ALEX M. AZAR II, Secretary of U.S.
             18   Department of Health and Human Services;        Date Filed: March 4, 2019
                  U.S. DEPARTMENT OF HEALTH AND
             19   HUMAN SERVICES; and DOES 1-25,                  Trial Date: None Set
             20                Defendants.

             21

             22

             23

             24

             25

             26

             27

             28


                                             NOTICE OF APPEARANCE OF JUSTINA SESSIONS
                                                      Case No. 4:19-cv-01195-YGR
1323736.v1
              1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

              2          PLEASE TAKE NOTICE that Justina Sessions of the law firm of Keker, Van Nest &

              3   Peters LLP hereby makes a general appearance as counsel of record on behalf of Plaintiffs

              4   Essential Access Health, Inc. and Melissa Marshall, M.D. Ms. Sessions is a member of the State

              5   Bar of California. Counsel consents to electronic service of all papers in this action. Counsel can

              6   be contacted at the following address and telephone number.

              7          Justina Sessions
                         Keker, Van Nest & Peters LLP
              8          633 Battery Street
                         San Francisco, CA 94111-1809
              9          Telephone: 415 391 5400
                         Facsimile: 415 397 7188
             10          jsessions@keker.com
             11

             12    Dated: March11, 2019                                  KEKER, VAN NEST & PETERS LLP
             13

             14                                                   By:    /s/ Justina Sessions
                                                                         MICHELLE YBARRA
             15                                                          JUSTINA SESSIONS
                                                                         SOPHIE HOOD
             16                                                          PHILIP J. TASSIN
                                                                         DIVYA MUSINIPALLY
             17
                                                                         Attorneys for Plaintiffs
             18                                                          ESSENTIAL ACCESS HEALTH, INC. and
                                                                         MELISSA MARSHALL, M.D.
             19

             20

             21

             22

             23

             24

             25

             26

             27

             28

                                                                    1
                                             NOTICE OF APPEARANCE OF JUSTINA SESSIONS
                                                      Case No. 4:19-cv-01195-YGR
1323736.v1
